Kane, J.P. (dissenting).
Kane, J. P., and Mikoll, J., dissent and vote to affirm in the following memorandum by Kane, J.P. “[A]ll agency records [are] open to the public unless they fall within one of eight categories of exemptions” (Matter of Westchester Rockland Newspapers v Kimball, 50 NY2d 575, 580) and “[o]nly where the material requested falls squarely within the ambit of one of these statutory exemptions may disclosure be withheld” (Matter of Fink v Lefkowitz, 47 NY2d 567, 571). Here, respondents initially claimed three such exemptions, but sole reliance is now placed on the provision which states that access may be refused if the records sought “are specifically exempted from disclosure by state or federal statute” (Public Officers Law, § 87, subd 2, par [a]). Assuming the provisions of the Administrative Code of the City of New York, relied upon by the majority, are or have the effect of State statutes, the question remains whether they specifically exempt from disclosure the materials petitioner has requested. The majority answers this inquiry in the affirmative by quoting the general language of confidentiality imposed by section 1146-15.0 of the Administrative Code, but, in our view, its analysis of the issue is incomplete for that section also contains many exceptions. In Matter of New York State Dept. of Taxation & Fin. v New York State Dept. of Law, Statewide Organized Crime Task Force (44 NY2d 575), the Court of Appeals upheld an order quashing a Grand Jury subpoena duces tecum for the production of an individual income tax return because disclosure of the return would not accord with the wording or policy of subdivision (e) of section 697 of the Tax Law which posits a rule of confidentiality similar to the instant provision. However, there the comparable exceptions were far narrower than those encountered in this case or, for that matter, in several analogous enactments noted in the Court of Appeals decision (p 578). Here, for example, there is no prohibition against inspection for official business by certain District Attorneys; certified copies of any such return may be delivered to “a grantor or grantee of a deed or to any subsequent owner of the real property conveyed by such deed or to the duly authorized representative of any of them” (Administrative Code, §1146-15.0). Furthermore, “the publication of statistics so classified as to prevent the identification of particular returns or items thereof” is not enjoined (Administrative Code, §1146-15.0). Thus, it is evident that the restraints against the dissemination of information contained in real property transfer tax returns are far less onerous than those pertaining to other forms of taxation and that the disclosure of appropriately classified statistics — far from being squarely within the ambit of exemption — is *967expressly authorized. While a sample return has not been included in the record, the petition carefully alléges that respondents could and should have edited the subject lists by omitting any references to individuals or specific return numbers. We are, therefore, at a loss to understand the majority’s comments intimating that petitioner is actually requesting something more than available factual data not attributable to any named taxpayer. The lists may present information derived from such returns, but they would not permit identificaton of particular returns in the form sought by petitioner. Accordingly, there is no danger, as voiced by the intervenor, that disclosure would produce an unwarranted invasion of personal privacy (see Public Officers Law, § 87, subd 2, par [b]; § 89, subd 2). Since respondents have stipulated to the entry of a final judgment on the merits, we conclude that affirmance is in order because the claimed exemption was not established.